El Juez Presidente, Sr. Hernández,
emitió la opinión del tribunal.
Pronunciada sentencia en el caso arriba expresado por la Corte del Distrito de Arecibo en 30 de julio del año 1909, declarando nula la cláusula 8a. del testamento de Salvador Calaf .Serra otorgado en 24 de marzo de 1902, en la que se instituye heíedero al demandado Federico Calaf Rivera, pre-sentó éste moción a dicha corte para la concesión de nuevo juicio, por insuficiencia de la prueba para justificar dicha sen-tencia y por errores de derecho cometidos en el juicio y a los .cuales había opuesto excepción.
Dicha moción fue resuelta por orden de 9 de diciembre del mismo año, declarando no haber lugar al nuevo juicio solicitado, con las costas al peticionario, y contra ¿lia inter-puso Federico Calaf Rivera recurso de apelación para ante esta Corte Suprema.
Los errores alegados por la parte apelante en apoyo de este recurso son casi los mismos que alegó para sostener el recurso de apelación interpuesto contra la sentencia recaída en el pleito, cuyo recurso hemos decidido en esta misma fecha revocando la sentencia apelada con las costas a la parte demandante, pqr los fundamentos consignados en la opinión en que se basa nuestra sentencia.
*224A esa opinión hemos de referirnos; y cómo nuestra sen-tencia es por hoy la ley que ha de regular el caso, huelga dis-cutir el presente recurso por carecer de finalidad práctica y ser en su consecuencia innecesario.
El recurso dehe desestimarse sin especial condenación de costas.

Desestimada.

Jueces concurrentes: Sres. Asociados, MacLeary, Wolf y del Toro.
El Juez Asociado, Sr. Aldrey, no intervino en la resolu-ción de este caso.